 UNITED STATES DISTRICT COURT                                                             ,.. .
 SOUTHERN DISTRICT OF NEW YORK

 FAZE CLAN INC.,                                           Case No. 1:19-cv-07200-JSR
                                                                                          '

                          Plaintiff,
                                                            USDCSDNY
                    V.
                                                            DOCUMENT
 TURNER TENNEYp/k/a "TFUE",                               . ELECTRONICALLY FILED

                          Defendant.                        DOC#:             · _
                                                                               ~
                                                          1
                                                          jDATEFTLED:

                __ dct
           [PR~EJJJ ORDER REQUIRING DEFENDANT TURNER TENNEY
                                                                          ·
                                  TO APPEAR AT DEPOSITION

         FOR GOOD CAUSE SHOWN, defendant Turner Tenney p/k/a "Tfue" is ordered to

appear for his deposition on January 23 rd , 2020 at 9:30 a.m. EST at the following location:

Dentons US LLP, 1221 Avenue of the Americas,       25 th Floor, New York, NY 10020-1089.

DATED: January      o-.l, 2020




                                                                               '




                                                                                      0
                          J




US_Active\114079154\V-1
